Title: To Thomas Jefferson from M. Goldsmith, 20 April 1807
From: Goldsmith, M.
To: Jefferson, Thomas


                        
                            Most Excellent Sir
                            
                            Amsterdam 20 April 1807
                        
                        As from the most remote parts of the Globe one dares adress his wishes to that being which bestow’s blessings
                            on Mankind, the like dares the Man, who was once honored by the protection of your Excellency; recall to your Excellency’s
                            Memory that such was the protection you deign’d me, that when Your Excellency had the misfortune to hurt his Arm by a fall
                            from his horse, while living at Challiot the writer was honored to write dictated by your Excellency himself, pardon o
                            Great Man when once More before I dey, I may beg the favor of Executing a Commission for your Excellency, it be to send
                            your Excellency Books as I had the honnor of furnishing your Excellency while in Paris, or any other thing from this
                            Country where I am now Established, if I once more Should be Blessed with such an honor, I Should call out, now Death I am
                            ready for you and Should Dye Contentit, pardon likewise o great Sir The form and State of this letter, firstly my being a
                            foreigner to the English Language may plead my Excuse, and as to Form, when I think that any Epeteth of honor given to the
                            omnipotent wrongfull one and deminishing the respect one owes him, so do I think the greatest adherence to form by
                            addressing onselfto Omni Goodness is, to be plain, and as Such I dare Subscribe myself 
                  Most Excellent Sir Your
                            Excellency’s Most Obedient humble Servt
                        
                            M. Goldsmith
                            
                        
                    